Citation Nr: 1825730	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric condition, claimed as anxiety neurosis, previously denied as nervous condition and as neuropsychiatric disability.

2.  Entitlement to service-connection for an acquired psychiatric condition, claimed as anxiety neurosis.

3.  Entitlement to service connection for degenerative arthritis of the knee, right.

4.  Entitlement to service connection for degenerative arthritis of the knee, left.

5.  Entitlement to service connection for a heart condition. 

6.  Entitlement to service connection for obstructive sleep apnea.



ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

While the Board acknowledges and regrets the further delay and inconvenience to the Veteran, the record is insufficient to decide some of his claims and those claims will need to be remanded for further development.

The issues of entitlement to service connection for an acquired psychiatric condition and entitlement to service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1975 decision the Board denied the Veteran's claim for service connection for an acquired psychiatric condition, claimed as nervous condition.

2.  Since the March 1975 decision, the Veteran has submitted evidence in support of his claim for service connection for an acquired psychiatric disorder which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

3.  The most probative evidence of record does not show that the Veteran's degenerative arthritis of the right knee began in service or within one year of separation from service. 

4.  The most probative evidence of record does not show that the Veteran's degenerative arthritis of the left knee began in service or within one year of separation from service. 

5.  The most probative evidence of record does not show that the Veteran has a currently diagnosed heart condition. 


CONCLUSIONS OF LAW

1.  The March 1975 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Degenerative arthritis of the right knee was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

4.  Degenerative arthritis of the left knee was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

5.  A heart condition was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A copy of the relevant laws and regulations governing the Veteran's claims was provided to him in the Statement of the Case dated May 2013.

I.  Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder.

Final Decision

A March 1975 Board decision denied service connection for an acquired psychiatric disorder.  The Board decision became final upon mailing.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§  20.1100, 20.1103 (2017). 

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  Evidence is material if, either by itself or considered in conjunction with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence of record considered by the Board in its March 1975 decision included: service treatment records (STRs); a February 1971 VA examination that diagnosed anxiety neurosis, chronic, in a schizoid personality; a medical record from January 1971 noting complaint of nervousness, restlessness, and irritability since leaving service; private medical record of July 1967 which diagnosed manifestation of neurotic adjustment, compulsive type, not considered disqualifying; separation exam showing complaint of trouble sleeping, depression or excessive worry, and a note that the Veteran had always had trouble with teachers; lay statements from the Veteran's brother and sister, including a copy of a letter sent by the Veteran to his sister during his active service, outlining his in service symptoms and her attempt to facilitate a medical discharge; and a private medical record summarizing the Veteran's pre-service symptoms and treatment.  

In March 1975, there was no medical opinion of record, other than the Veteran's, claiming that the Veteran's psychiatric condition was aggravated by his active service.  Since March 1975, the Veteran has submitted records from two private treatment providers including opinions that the Veteran's psychiatric condition was aggravated by his active service.  

The Board finds that these opinions are new because they had not previously been submitted to the RO or the Board.  The Board finds that they are material, as they directly support the Veteran's claim of service connection for an acquired psychiatric disorder by providing evidence that the Veteran's condition was aggravated by his service.  Because the Veteran has submitted new and material evidence supporting his claim of service connection for service connection for an acquired psychiatric disorder, reopening this claim is warranted.  The claim itself will be addressed in the remand section below. 


II.  Degenerative Arthritis, Bilateral Knees

The Veteran is seeking service connection for degenerative arthritis of each knee.  Degenerative arthritis has been shown with x-ray confirmation in each knee and VA has not contested this diagnosis.  Therefore the presence of degenerative arthritis is shown.  The Veteran must still show that this condition either began in service, began within one year of separation, or that a nexus exists between this condition and an event or injury in service. 

Evidence

The Veteran's STRs record one instance of unspecified injury to the Veteran's left leg while he was stationed in Germany.  There are no follow up records documenting any complaint or treatment of either leg in service.  The Veteran's separation examination recorded plantar warts, but no knee condition for either knee.  There are no records of complaint, diagnosis, or treatment of any knee condition for the year following the Veteran's separation from service, or at any time before he claimed service connection for "legs condition" in October 2011.

In January 2013 VA provided an examination of the Veteran's knees.  The examiner reviewed the claims file and examined the Veteran, diagnosing bilateral knee degenerative arthritis.  The Veteran stated that he had been experiencing knee pain for the past eight or nine years.  This had developed into swelling and a giving way sensation, interfering with stair climbing or walking for long periods.  The examiner opined that it was less likely than not that the Veteran's bilateral knee degenerative arthritis was incurred in or caused by the Veteran's active service.  The rationale provided was that there was only one leg injury noted in service, to the left leg, and not even specifying the knee.  There was no injury to the right leg at all.  By separation there were no noted problems, nor were there any noted problems for decades after separation from service.  Based on the Veteran's age and statement that his symptoms had only begun within the past decade, the examiner opined that the condition was due to the normal aging process. 

On his October 2014 form 9, the Veteran stated that he had in fact been suffering knee problems since service, because of the noted non-specific leg injury, and that the benefit of the doubt should be applied to grant service connection for his right knee. 

Analysis

Presumptive Service Connection

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2017).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Unfortunately, none of these options may be applied to grant service connection for either of this Veteran's knees.  As noted above, there is only one record showing injury to either leg, and that did not specify that the knee was involved.  Arthritis requires x-ray confirmation for diagnosis, and there were no x-rays taken during service or within the presumptive period.  Furthermore, there were no complaints of symptoms in either knee to indicate that such testing was appropriate.  Continuity of symptomology can only be used to connect later instances of a chronic condition to the same condition manifested in service or the presumptive period.  In this Veteran's case, there was no such condition manifested to a compensable degree during the presumptive period.  Therefore, service connection on a presumptive basis must be denied for both right and left knee degenerative arthritis. 

Direct Service Connection

The Board finds that the opinion provided by the VA examiner in January 2013 is the most probative evidence of record addressing the question of whether the Veteran's  bilateral knee degenerative arthritis was incurred in or caused by service.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that the arthritis in both of his knees was caused by the single in service injury to his left leg, and that this has bothered him since he left service, this does not explain the evidence of record, including the lack of treatment for this condition when he sought treatment for other conditions, or his own statement to the examiner that his knee problems began within the past nine years.  In addition to these concerns, the Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, his opinion is afforded significant weight, and it is the most probative evidence of record.

The Board finds that the balance of the evidence is against the Veteran's claim for service connection for his bilateral knee degenerative arthritis and this claim must be denied on a direct basis as to each knee.  

III.  Heart Condition

The Veteran is seeking service connection for an unspecified heart condition.  As VA has not conceded the presence of a heart condition this must be shown by the evidence.  If a current heart condition is shown, then the Veteran must show that it either began in or was caused by his active service.


Evidence 

The Veteran's STRs are silent for complaint, diagnosis or treatment of a heart condition.  On the Veteran's separation examination a heart abnormality was noted, and a handwritten note stated "extrasystole."  Chest x-rays of January 1969 and January 1971 were both normal.  

In April 2012 VA provided an examination of the Veteran's heart.  The examiner reviewed the claims file and examined the Veteran.  The examiner was unable to diagnose any current heart condition or identify any previous diagnosis of a heart condition.  An EKG was performed but noted only sinus bradycardia, which was not noted to be pathological.  A chest x-ray did not identify any heart abnormality.  The examiner explained that the extrasystole noted on the Veteran's separation examination referred to a relatively common event which is often perceived as a "skipped beat" or palpitations.  They can occur spontaneously in healthy persons of any age and do not pose a threat unless happening in rapid succession.

The Veteran stated on his October 2014 form 9 that his retirement exam showed a heart condition.  

Analysis

The Board finds that the opinion provided by the VA examiner in April 2012 is the most probative evidence of record addressing the question of whether or not the Veteran has a diagnosed heart condition.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that his retirement exam showed a heart condition, he has offered no evidence that he has a current heart condition.  Furthermore, he has not addressed the VA examiner's explanation contained in his examination report.  The Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, his opinion is afforded significant weight, and it is the most probative evidence of record.

The Board finds that the balance of the evidence does not show that the Veteran has a diagnosed heart condition.  Therefore, the Veteran's claim for service connection for a heart condition must be denied. 


ORDER
	
1.  The application to reopen the claim for entitlement to service connection for service connection for an acquired psychiatric disorder is granted.  The claim is granted to this extent only.

2.  Entitlement to service connection for degenerative arthritis of the knee, right, is denied. 

3.  Entitlement to service connection for degenerative arthritis of the knee, left, is denied.

4.  Entitlement to service connection for a heart condition is denied. 


REMAND

Obstructive Sleep Apnea

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran has provided a sleep study from June 2012 diagnosing him with severe obstructive sleep apnea.  He has also alleged that he experienced symptoms in service including headaches and falling asleep while talking to other soldiers.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  Because neither has of yet been provided, further development is required.

Acquired Psychiatric Disorder

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An opinion that relies on an inaccurate factual premise can be of little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

In the present case, the Board notes that the record contains a May 2012 VA opinion indicating that it is unlikely that the Veteran's acquired psychiatric disorder was incurred in or aggravated by service.  The Board finds, however, that the opinion is inadequate, inasmuch as it states that the claims file contained no objective evidence of psychiatric complaints in service or the year after separation.  This opinion did not mention the Veteran's letter to his sister describing his psychiatric symptoms or her correspondence with the Veteran's commander about a possible medical discharge.  This opinion was therefore based on an inaccurate factual premise.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed sleep apnea.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability is the result of disease or injury incurred in or aggravated by service.

A rationale should be provided for any opinion given.

The examiner should specifically discuss the significance, if any, of the Veteran's claim that he experienced headaches and would fall asleep during conversations during active service.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any psychiatric disabilities.  

The examiner should clearly identify all currently and previously diagnosed psychiatric disability(ies).  Then, with respect to each such diagnosed disability, the physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service or was aggravated by service.

A rationale should be provided for any opinion given.

The examiner should discuss the significance, if any, of the following:

a.  A letter of July 1967 sent from the Veteran to his sister, starting that he requested psychiatric treatment and describing his symptoms. 

b.  Letters between the Veteran's sister and the Veteran's chain of command, dated August 1967.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


